Powell, J.
The special damages claimed were, under the allegations of the petition, so contingent in character as not to be recoverable; but as the alleged tortious breach of duty made the defendant liable to the plaintiff for nominal damages, and as there was a distinct prayer for this recovery, as well as for a recovery of the special damages, the court erred in dismissing the action on general demurrer.

Judgment reversed.

Action for damages; from city court of Bainbridge — Judge Harrell. March 16, 1910.
G. G. Bower, Hawes & Pottle, for plaintiff.
Dorsey, Brewster, Howell & Heyman, Brie M. Donalson, for defendant.